UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7471


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELDON IRVIN WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00287-REP-1)


Submitted:   October 30, 2012             Decided:   November 8, 2012


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meldon Irvin Washington, Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Meldon Irvin Washington appeals the district court’s

order denying his motion under 18 U.S.C. § 3582(c) (2006).                        We

have   reviewed   the   record   and    find    no     reversible      error.      We

conclude that the court did not abuse its discretion denying

relief.      See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (stating standard of review).                Accordingly, we affirm

for    the   reasons    stated   by    the     court.         United    States    v.

Washington, No. 3:00-cr-00287-REP-1 (E.D. Va. Aug. 22, 2012).

We    dispense   with   oral   argument      because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2